 WHEELERCONSTRUCTION COMPANYWheeler Construction Company and Southern Cali-fornia District Council of Laborers and its Affiliat-ed Local 1464.Case 13-CA-4880July 25, 1975DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, AND PENELLOOn April 14, 1975, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, the Charging Partyfiled exceptions and a supporting brief, and the Re-spondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held on March 7, 1975, is based onunfair labor practice charges filed by Southern CaliforniaDistrict Council of Laborers and its affiliated Local 1464on November 13, 1974, and a complaint issued on Decem-ber 30, 1974, on behalf of the General Counsel of the Na-tionalLaborRelations Board,herein calledthe Board, bythe Acting Regional Director of the Board,Region 31, al-leging that Wheeler ConstructionCompany,herein calledtheRespondent,has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and(5) of the Na-tional Labor Relations Act, as amended, herein called theAct. Respondent filed an answer denying the commissionof the alleged unfair labor practices.Upon the entire record, from my observation of the de-meanor of the witnesses,and having considered the post-hearing briefs,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENT541Wheeler Construction Company, the Respondent, is aCalifornia corporation with an office and principal place ofbusiness located in San Luis Obispo, California, where it isengaged in the construction, remodeling, and sale of com-mercial and industrial buildings. In the course and conductof its business, Respondent annually purchases and re-ceives goods valued in excess of $50,000 directly from sup-pliers located outside the State of California. Based on theforegoing, I find Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of the Act to'assert jurisdiction.II.THE LABORORGANIZATIONS INVOLVEDThe record establishes that Southern California DistrictCouncil of Laborers, herein called the District Council,and its affiliated Local 1464, herein called Local 1464, andtogether called the Union, are organizations in which em-ployees participate. They exist for the purpose of repre-senting employees and have collective-bargaining agree-ments with employers. Based on the foregoing, I find thatthe District Council and Local 1464 each is a labor organi-zation within the meaning of Section 2(6) and (7) of theAct.III.THE QUESTION FOR DECISIONRespondent during the term of its collective-bargainingagreementwith the Union repudiated the agreement andthereafter refused to honor or be bound by the terms of theagreement.The question to be decided is whether, underthe circumstances of this case, Respondent was privilegedto repudiate the agreement.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent, a construction contractor, employs carpen-ters, cement finishers, steel workers, and laborers. The car-penters and cement finishers are represented by unionswho have collective-bargaining agreements with Respon-dent. On July 1, 1974,1 Respondent and the Union enteredinto an agreement covering the laborers wherein Respon-dent, in substance, agreed to be bound by the industrycontract-the Southern California Master Labor Agree-ment-currently being negotiated. Respondent contendsthe July 1 agreement was its first agreement with the Unionwhereas the General Counsel and Union urge that Respon-dent was signatory to the Union's laborers' short-formagreement effective May 1, 1970, through June 15, 1974. Ihave not resolved this dispute since I do not believe it isrelevant to the crucial question involved in this case; name-All datesherein,unless otherwisespecified, refer to 1974 542DECISIONSOF NATIONALLABOR RELATIONS BOARDly,whether Respondent impermissibly repudiated the July1agreement.2Regardless of whether there has been a histo-ry of collective bargaining, it is undisputed that when Re-spondent entered into the July 1 agreement that the Unionrepresenteda majority of the Respondent's laborers andthatRespondentknew this. Thus, during July the four la-borers employed by Respondent were unionmembers eachone of whom had been referred to Respondent by theUnion. Respondent knew they were unionmembers andmade monthly contributions for theirfringebenefits(health and welfare, vacations,pensions,etc.) to the vari-ous trustfunds provided for in the Union's collective-bar-gaining agreementand paid them the rate of pay providedin the Union's collective-bargainingagreement.In otherWords, the record demonstrates that, when Respondentsigned the July 1 agreement or shortly thereafter, theUnion represented a majority of the Respondent's laborerswho admittedly constitute an appropriate unit for the pur-poses of collective bargaining.Accordingly, Respondenthad an obligation to bargain with the Union as provided inSection 8(a)(5) and 8(d) of the Act. The essential facts per-tinent to whether Respondent failed to satisfy its statutoryobligation to bargain are set out herein.During the last week in June, the businessmanager ofLocal 1464, Boyle, told the president and generalmanagerof Respondent, Wheeler, that the industrywide collective-bargainingnegotiationsfor Southern California were inprocess between the Union and the threeseparateemploy-er associations,4 herein called the Associations. Boyle re-quested that Respondent enter into an agreement, de-scribed in detail below, which in substance provides for theadoption by Respondent of the terms of the industry agree-ment reached between the Union and the Associations. IfWheeler refused to sign such an agreement, Boyle warnedthatRespondent's laborers, who were union members,would engage in a work stoppage. Wheeler considered thematter and on July 1 affixed his signatureto an agreement,herein called the July 1 agreement, which was also signedby representatives of the Union and which reads as fol-lows:INTERIM AGREEMENTTHIS AGREEMENT, made and entered into by andbetween the [Respondent and Union]:(1) [Respondent] acknowledges that he is aware thatthe Union is presently in negotiations with the [Asso-ciations] for the negotiation of a successor to that con-2There is no contention that Respondent repudiated the 1970-74 short-form agreement or, without bargaining with the Union, unilaterally changedits laborers' terms and conditions of employment when the agreement ter-minated on June 15.3Under these circumstances, the Board's holding in RJ Smith Construc-tionCo., Inc,191NLRB 693 (1971), reversed on reviewLocal No 150InternationalUnion of Operating Engineers, AFL-CIO, v N L R B,480 F 2d1186 (C.A.D.C., 1973),is notapplicable to theinstant situation.There theBoard held that an employer may not be found guiltyof a refusalto bargainwith respect to a union which has executed a valid 8(f) prehire contract butwhich has failed to achieve majoritystatus.Here, the Union achieved suchstatus.4 The employer associations are: Associated General Contractors of Cali-fornia, Inc., Engineering and Grading Contractors Association,Inc ; andUnderground Engineering Contractors Associationtract commonly known as the Southern CaliforniaMaster Labor Agreement.(2) [Respondent] agrees to be bound by each and ev-ery term of the Agreement ultimately entered into be-tween the aforesaid Associations and the [Union] withthe same force and effect as if the[Respondent] were aparty thereto except that by the execution hereof, the[Respondent]excludes any reference to such Associa-tions in his agreement and substitutes his own name.In the event the aforesaid Master Labor Agreementprovides for any form of retroactivity, that Agreementshall likewise be binding upon the [Respondent andUnion].ThisInterim Agreementmay be canceled byeither party on fifteen (15) days' writtennotice,eitherbefore or after thenegotiationsdescribedabove are con-cluded.[Emphasis supplied.]The Southern California Master Labor Agreement re-ferred to in the July 1 agreement had terminated on July 1and the negotiations between the Union and the Associa-tions for a successor agreement resulted in the execution ofa "Memorandum of Agreement" on July 30 wherein theUnion and the Associations agreed to amend, in certainrespects,the recently terminated master labor agreement.The July 30 "Memorandum of Agreement" which was"subject to ratification" by the membership of the Unionand the Associations provided that the amended SouthernCaliforniaMaster Labor Agreement was to be effectivefrom July 30, 1974, to June 15, 1977. On or about August 4,the membership of the Union and the Associations ratifiedthe amendments to the master labor agreement as embod-ied in the July 30 "Memorandum of Agreement."On October 21 Respondent, by letter, notified the Unionitwas canceling the July 1 agreement. The letter, in perti-nent part, reads:... pursuant to the provisions of the interim agree-ment between [Respondent] and the [Union], we here-by cancel said agreement. This letter is written noticeas provided for in paragraph (2) of the Agreement.Wheeler, the president of Respondent, testified he can-celed the July 1 agreement because business had not beengood and he wanted to negotiate his own contract with theUnion and believed that, under the terms of the July 1agreement, he had the option to cancel it at any time on 15days' notice.Upon receipt of the October 21 notice of cancellation,the Union did not request Respondent to bargain over itslaborers' terms and conditions of employment, rather itfiled the instant unfair labor practice charges taking theposition that Respondent was still bound to honor the JulyIagreement.B. Analysis and ConclusionsThis controversy arises over the interpretation of thecancellation provision in the July 1 agreement. First, how-ever, I shall evaluate the Respondent's contentionsthat thecomplaint lacks merit because of a lack of evidence thatthe "Union represented an uncoerced majority of employ-ees in an appropriate unit" and because "the dispute in- WHEELERCONSTRUCTION COMPANY543volves strictly an interpretation of a collective-bargainingagreement and, consequently, the Board should decline ju-risdiction."5 As I have found above, the Union, during thetimematerial to this case, was the collective-bargainingrepresentative of a majority of Respondent's laborers whoadmittedly constitute an appropriate bargaining unit, and Iam also convinced that the entire record establishes thatthe applicable collective-bargainingagreementcovered theRespondent's laborers. Regarding the fact that this caseinvolves a contract dispute, the law is settled that theBoard has the power to "proscribe conduct which is anunfair labor practice even though it is also a breach ofcontract remediable as such by arbitration and in theCourts."N.L.R.B. v. Joseph T. Strong, d/b/a Strong Roof-ing& Insulating Co.,393U.S. 357, 360-361 (1969);N.L.R.B. v. C & C Plywood Corporation,385 U.S. 421(1967). The Board has specifically held that the repudiationby an employer of a collective-bargainingagreement, inwhole or in significant part, constitutes a violation of Sec-tion 8(a)(5) and (1) of the Act.Nedco Construction Corp.,206 NLRB 150 (1973), and cases cited therein .6The cancellation provision in the July 1 agreement pro-vides that it "may be canceled by either party on fifteen(15) days' written notice, either before or after the negotia-tions described above [referring to the negotiations be-tween the Union and the Associations over the master la-bor agreement] are concluded." The negotiations referredto concluded on August 4 with the ratification of the mas-ter labor agreement. The generalcounsel inhis posthearingbrief contends:Respondent's cancellation of October 21 came 74 daysafter the conclusion of negotiations, which wasmarked by the ratification of the Memorandum ofAgreement on August 4, 1974. According to the [op-tion to cancel in the July 1 agreement] Respondentcould only cancel the [July 1 agreement]within15days of the conclusion of the negotiation.On the other hand, Respondent's counsel argues:... the correct interpretation of [the option to cancel]permits Respondent to cancel the Agreementat anytime,provided fifteen days written notice is given.There is no time limitation set forth in the clause,"either before or after the negotiations are conclud-ed." The clause, "may be canceled by either party onfifteen (15) days' written notice," is a separate inde-pendent clause and is not modified, nor does it modifythe rest of the sentence.In agreementwith Respondent, I find that its written5 It is not entirely clear from Respondent's posthearing brief whether it isalso asking the Board to defer this dispute to arbitration in the mannerprescribed byCollyer InsulatedWire, A Gulf and Western Systems Co.,192NLRB 837 (1971). In any event, I do not believe deferral is appropriate inthis case because there is no evidence that the applicable collective-bargain-ing agreement contains a binding grievance-arbitration procedure whichencompasses the instant dispute and Respondent at all times has in effecttaken the position that it was not boundby anycollective-bargaining agree-ment.6Member Kennedy dissentedinNedcofor the reason that the respondentemployer breached only a single provision of its contract whereas the in-stant case involves an alleged repudiation of an entire agreementnotice of cancellation complied with the terms of the July 1agreement. The agreement contains an option to canceland also specifies the manner in which said option must beexercised, in writing "on fifteen (15) days' notice." It doesnot provide that notice of cancellation be given 15 daysbefore a certain date or time period, or within 15 days aftera certain date or time period, rather it provides that thenotice be given "either before or after the [Union's negotia-tionswith the associations] are concluded." It does notstate expressly or by implication, as General Counsel con-tends, that the notice shall be givenwithin15 days after theconclusion of the master labor agreement negotiations,rather it provides for such cancellation without any timelimitation, "on 15 days notice" in writing. This is one of thereasons that the Respondent entered into the July 1 agree-ment. In this regard, Wheeler, its president and generalmanager, and the person who signed the agreement testi-fied:I further noted in this interim agreement the statementthat it says it may be cancelled by either party on 15days written notice. So in signing this agreement .. .you don't know what is being negotiated; what thefinal agreement is going to be. It looked to me like Iwas in a position to cancel this agreement because ofthis statement should I not like the agreement that wassubsequently negotiated by other parties.The fact that the option to cancel in the July 1 agree-ment is at odds with the termination provisions of the mas-ter labor agreement and is not conducive to a stable collec-tive-bargaining relationship does not mitigate against theconclusion that the parties intended to create an option tocancel their agreement without any time limitation. Sincethe July 1 agreement contained a specific provision dealingwith the parties' right to cancel the agreement, it is just asfair to infer that the parties intended that this provisionshould govern the duration of their contractual relation-ship rather than the cancellation provisions of the yet to benegotiated master labor agreement. This makes good sensein the instant situation involving, as it does, an agreementto agree to the terms of a contract which the Respondenthad no part in negotiating and which by its terms couldbind the Respondent for a duration of several years. Like-wise, the fact that the option to cancel lends itself to anunstable bargaining relationship does not indicate that theparties intended to limit their ability to cancel to a fixedperiod of 15 days, or for a reasonable period after the con-clusion of the negotiation of the master labor agreement.The July 1 agreement is not a conventional collective-bar-gaining agreement, nor does this case involve the usual col-lective-bargaining situation where a union and an employ-eragree to sit down and negotiate the terms of acollective-bargaining agreement. The normal inference thatparties to collective-bargaining agreements do not intendto allow either one to terminate the agreement at will doesnot apply in the unusual circumstances of this case. Here,it is just as reasonable to conclude, because of the uniquenature of the bargaining relationship, that it was the intentof the July 1 agreement to allow either party to cancel thecontractual relationship created by this agreement at anytime by giving 15 days' written notice. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDIn construing the language of the option to cancel con-tained in the July 1 agreement, I have assumed, as con-tended by the General Counsel and Union, that Respon-dent was a signatory to the Union's short-form agreementwhich terminated on June 15. The July 1 agreement, how-ever, is an entirely different kind of arrangement than theshort-form agreement which is a complete collective-bar-gaining agreement negotiated between representatives ofthe Union and Respondent. Under the circumstances, anyprior collective-bargaining relationship between Respon-dent and the Union sheds no light upon the meaning of theoption to cancel contained in the July 1 agreement.To sum up, I am of the opinion that the option to cancelincluded in the July 1 agreement does not, by its terms,specify any definite time period or date for such actionand, in effect, allows either party to exercise the option tocancel at any time. In so concluding, although not con-tended by the General Counsel or Union, I have consid-ered whether a reasonable time period can be implied inconnection with the exercise of the right to cancel. In otherwords, can the option to cancel be construed as obligatinga party to exercise it within a reasonable time after theconclusion of the negotiation of the master labor agree-ment. I think not, for "[b]efore an obligationwill be im-plied it must appear from the contract itself that it was soclearly in the contemplation of the parties that theydeemed it unnecessary to express it, and therefore omittedto do so, or that it is necessary to give effect to and effectu-ate the purpose of the contract as a whole."Kellogg Com-pany v. N.L.R.B.,457 F.2d 519, 524 (C.A. 6, 1972). In theinstant case, for the reasons already given, including theunusual nature of the collective-bargaining relationship es-tablished by the July 1 agreement, the circumstances donot warrant the implication that the parties intended thatthe option to cancel must be exercised within a reasonableperiod of time. In any event, assuming there was this in-tent, I am convinced that Respondent exercised its optionwithin a reasonable period. Thus there is no evidence thatRespondent waited for an unreasonable period of time af-ter learning of the terms of the master labor agreementbefore exercising its right to cancel the agreement. In addi-tion, it is undenied that Respondent was not advised by theUnion or otherwise, as to when the Union and the Associa-tions concluded their negotiations and reached a finalagreement.Based on the foregoing, I find that Respondent's inter-pretation of the July 1 agreement was correct and that itsOctober 21 written notice of cancellation effectively termi-nated its contractual relationship with the Union 15 daysthereafter. There is no evidence that the Respondent fol-lowing its cancellation of the agreement refused to negoti-ate a new contract with the Union or refused to recognizethe Union as its laborers' representative. Under the cir-cumstances,Respondent did not violate Section 8(a)(5)and (1) as alleged in the complaint.One final matter which involves a contention raised bythe Union. The complaint in this proceeding alleges thatRespondent's bargaining obligation is rooted in its execu-tion of the July 1 agreement. The union contends that,even if the July 1 agreement allowed Respondent to cancelits contractual relationship with the Union, when it did,Respondent was still bound to honor the Union's currentshort-form agreement. The pertinent facts upon which thisargument rests can be briefly stated. The Union's short-form agreement and master labor agreement require signa-tory employers to contribute to the laborers'trust fund forfringe benefits(health and welfare,pension,holidays, etc.)for covered employees.Respondent since 1970,and partic-ularly in July and August, made these contributions for itslaborers who were union members.In the process, Respon-dent filled out and executed monthly reports itemizing theamount of its contributionswhichreports were transmittedby Respondent to the trust funds. The monthly reports,signed by Wheeler, the Respondent's president, contain,inter alia,the following provision: "I hereby agree to abideby all of theterms and conditions of . . . the SouthernCalifornia District Council of Laborers Short Form collec-tive bargaining agreement as same now exists and as thesame may be amended from time to time unless I am partyto the master labor agreement or some other collective bar-gaining agreement requiring contributions to these trusts."Based on this language,theUnion urges that even ifRespondent's cancellation was permitted by the terms ofthe JulyIagreement,itwas insufficient to terminate theRespondent'sobligation to honor the short form agree-ment, an obligation which was created by Respondent'sexecution of the monthly report forms. I do not agree. Thesigning of the monthly reports did not as a matter of lawobligate Respondent to honor the short-form agreement.The Unionnever executed any such agreement with Re-spondent. Thus, any contractual obligation created byRespondent's unilateral execution of the monthly reportswas not a mutual one, it was an illusory obligation havingno legal effect.Also, the verylanguage of the reports indi-cate that the execution of the July1agreementeffectivelysuperseded or extinguished any collective-bargaining obli-gation created by the reports. Surely, it was the intent ofthe Union that its collective-bargaining relationship withRespondent be governed by the July 1 agreement ratherthan by the proviso in the monthly reports, for if the Unionhad intended otherwise, there would have been no need tosolicitRespondent to sign the July 1 agreement.Finally,the Union's contention is not within the scope of the com-plaint which alleges that Respondent's contractual obliga-tion was based upon the execution of the July 1 agreementwhich obligated it to honor the master labor agreement. WHEELERCONSTRUCTION COMPANYRespondent was not afforded adequate notice that it wasdefending against a repudiation of the master labor agree-ment based on its execution of the monthly trust fund re-ports. For all of these reasons, I reject the contention ofthe Union that Respondent during the time material hereinwas bound to honor the Union's short form agreement andby repudiating this agreement violated the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The complaint is dismissed in its entirety.5457In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.